330 F.2d 615
PICKERS AND PACKERS LOCAL NO. 474, CIGAR MAKERSINTERNATIONAL UNION, Appellant,v.PERFECTO GARCIA BROTHERS, INC., Appellee.
No. 20529.
United States Court of Appeals Fifth Circuit.
April 28, 1964.

Appeal from the United States District Court for the Middle District of Florida; Joseph P. Lieb, District Judge.
Richard H. Frank, Tampa, Fla., for appellant.
Norman Brown, Tampa, Fla., for appellee.
Before TUTTLE, Chief Judge, and POPE1 and BROWN, Circuit Judges.
PER CURIAM.


1
The Appellant's counsel on the oral argument very candidly stated that if the case were reversed and remanded, no evidence would be offered on the retrial below because the question at issue is one of law.  In view of this, there is no substance to the procedural point that the District Court erred in rendering judgment on the pleadings with the annexed contracts and affidavits.  As to the merits, we think the District Court's construction of the agreements was correct.  Denial of relief and dismissal of the complaint was therefore proper.


2
Affirmed.



1
 Of the Ninth Circuit, sitting by designation